United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Concord, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1043
Issued: November 8, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 11, 2019 appellant, through counsel, filed a timely appeal from January 29 and
March 14, 2019 merit decisions of the Office of Workers’ Compensation Programs (OWCP).2

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that, following the March 14, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

Pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish disability for
the periods March 8 to 10 and March 16 to 30, 2018 causally related to his accepted May 24, 2017
employment injury; and (2) whether appellant has met his burden of proof to establish that the
acceptance of his claim should be expanded to include a left shoulder condition casually related to
his accepted May 24, 2017 employment injury.
FACTUAL HISTORY
On May 24, 2017 appellant, then a 40-year-old part-time flexible rural carrier, filed a
traumatic injury claim (Form CA-1) alleging that on the same date he retrieved a heavy box from
the back of his postal vehicle and sustained a back injury while in the performance of duty. He
stopped work on May 24, 2017.4
Appellant submitted a May 24, 2017 report from Dr. Patricia Kaldy, a Board-certified
family practitioner, who indicated that he reported experiencing thoracic back pain on the same
date when he bent over to pick up a box at work. Dr. Kaldy diagnosed thoracic back pain. In a
June 6, 2017 follow-up report, she indicated that appellant denied numbness or tingling in his
extremities. In a July 17, 2017 report, Dr. Lewis Roberson, a Board-certified family practitioner,
noted that appellant reported sudden upper back pain after lifting a box weighing approximately
40 pounds on May 24, 2017. He diagnosed thoracic myofascial strain.
After development of the evidence, OWCP accepted appellant’s claim for thoracic
myofascial sprain by decision dated November 21, 2017.5
Appellant subsequently submitted a July 24, 2017 report from Dr. Kaldy who listed the
date of injury as May 24, 2017 and diagnosed thoracic strain and left shoulder strain. In a
November 29, 2017 report, Dr. Roberson also diagnosed thoracic spine strain and left shoulder
strain. On December 18, 2017 Dr. Paul Brezicki, a Board-certified family practitioner, indicated
that appellant reported that on May 24, 2017 he sustained thoracic and left shoulder strains due to
lifting a heavy box. Appellant also reported that on December 18, 2017 he was reaching back with

3

5 U.S.C. § 8101 et seq.

4
OWCP assigned the claim OWCP File No. xxxxxx567. Appellant had previously filed a claim for a July 15, 2015
traumatic injury under a separate file number, OWCP File No. xxxxxx954. OWCP accepted the claim for a thoracic
sprain and later administratively closed it. This injury is not the subject of the present claim.
5

Appellant periodically returned to light-duty work and received wage-loss compensation on the daily rolls for
periods of work stoppage, including September 19 to November 27, 2017 and February 27 to March 6, 2018 when the
employing establishment was unable to provide him with work.

2

his left arm to place mail in a mailbox and felt a sudden onset of pain and burning sensation in his
left thoracic region. Dr. Brezicki diagnosed left shoulder strain and thoracic myofascial strain.6
Appellant returned to work on March 7, 2018, but stopped work on March 8, 2018. On
March 31, 2018 he filed compensation claim forms (Form CA-7) seeking wage-loss compensation
for the periods March 8 to 10 and March 16 to 30, 2018 due to his May 24, 2017 employment
injury.7 In addition, appellant, through counsel, requested that the accepted conditions related to
his May 24, 2017 employment injury be expanded to include a left shoulder condition.
In an April 16, 2018 development letter, OWCP requested that appellant submit medical
evidence in support of his disability claim. It afforded him 30 days to submit the requested
evidence.
Appellant submitted an undated note in containing an illegible signature which indicated
that he could return to work on March 28, 2018 with restrictions of no use of his left arm for three
days. In a May 4, 2018 note and a May 9, 2018 duty status report (Form CA-17), Dr. Kaldy
indicated that he could work with restrictions including lifting no more than 15 pounds.
By decision dated May 18, 2018, OWCP denied appellant’s disability claim because he did
not submit medical evidence sufficient to establish disability for the periods March 8 to 10 and
March 16 to 30, 2018 causally related to his accepted May 24, 2017 employment injury.
On May 29, 2018 appellant, through counsel, requested a telephonic hearing with a
representative of OWCP’s Branch of Hearings and Review regarding the denial of his disability
claim. In a May 24, 2018 statement, appellant indicated that he began to feel left shoulder pain on
approximately July 7, 2017. He advised that, once the pain was consistent, he mentioned it to his
physician and he indicated that a couple of weeks later at a visit with his physician he had limited
mobility when attempting to raise his left arm above his head. Appellant noted that he did not
have any additional injury event, but indicated that he continued to work and that his left shoulder
would give out from time to time. He noted that his attending physician advised him to get
treatment for his left shoulder because it was “a result of the thoracic injury.”
Appellant submitted a May 22, 2018 report from Dr. Kaldy who indicated that he was first
evaluated and treated for a left thoracic strain on May 24, 2017. Dr. Kaldy noted that his pain
complaints initially were with respect to the thoracic spine region only and that it was not until
later on July 24, 2017 that the added diagnosis of left shoulder strain was made. She indicated that
no new injury event was documented and that a new finding of pain radiating to the left shoulder
from the left thoracic musculature was documented. Dr. Kaldy indicated that appellant continued
to complain of pain in the thoracic and left shoulder regions. Appellant reported that the left
shoulder pain was exacerbated by lifting, pushing, and pulling with the left arm. Dr. Kaldy
indicated that magnetic resonance imaging (MRI) scans of his thoracic spine and left shoulder
were negative for any signiﬁcant injury. She indicated that appellant’s “left shoulder pain
6

Dr. Brezicki also produced January 9 and 26, and February 9, 2018 reports which contained diagnoses of leftsided thoracic back pain and left shoulder strain.
7

Appellant returned to light-duty work between these two periods of claimed disability.

3

correlates directly with the left upper back/thoracic strain.” Dr. Kaldy noted that, although the
complaint of left shoulder pain was not documented until July 24, 2017, she believed that the pain
was “the result of radiating pain from the left upper back musculature injury” and that both
complaints should be treated as one injury that occurred on May 24, 2017.
By decision dated August 6, 2018, OWCP denied appellant’s request to expand the
accepted conditions to include a left shoulder condition. It found that he did not submit medical
evidence sufficient to establish a condition, other than the accepted thoracic myofascial sprain,
causally related to the May 24, 2017 employment injury.8
During a hearing held on November 14, 2018 regarding the disability claim, appellant
testified that he was unable to work beginning March 8, 2018 because his left shoulder became
incapacitated after he had been playing with his dog. He testified that he woke up on the morning
of March 8, 2018 and could hardly move his left arm.9
By decision dated January 29, 2019, OWCP’s hearing representative affirmed OWCP’s
May 18, 2018 decision denying appellant’s claim that he sustained disability for the periods
March 8 to 10 and March 16 to 30, 2018 causally related to his accepted May 24, 2017
employment injury.
Appellant, through counsel, requested a telephonic hearing with a representative of
OWCP’s Branch of Hearings and Review on August 10, 2018 regarding the denial of his claim for
expansion of the accepted conditions. He subsequently submitted a December 27, 2018 report in
which Dr. Alexander Chasnis, a Board-certified orthopedic surgeon, indicated that appellant could
perform light-duty work.
During the hearing held on January 8, 2019, appellant testified that he delayed two months
in reporting his left shoulder pain to his physicians because it was “very minute” compared to his
upper back pain. He further testified that he believed that the box he lifted on May 24, 2017
weighed 30 to 35 pounds.10
By decision dated March 14, 2019, OWCP’s hearing representative affirmed OWCP’s
August 6, 2018 decision.

8
In late August 2018, appellant resubmitted a number of previously considered medical reports. He also submitted
a January 9, 2018 report in which Dr. Brezicki diagnosed left-sided thoracic back pain and left shoulder strain.
9

In mid-November 2018, OWCP referred appellant to Dr. Seth Jaffe, a Board-certified orthopedic surgeon and
osteopath, for a second opinion examination and opinion regarding whether appellant still had residuals of his accepted
May 24, 2017 employment injury. In a December 17, 2018 report, Dr. Jaffe opined that appellant’s May 24, 2017
thoracic myofascial sprain had resolved and that “there are no other diagnoses related to the injury to the claimant’s
back.” He indicated that appellant’s thoracic myofascial sprain was a soft-tissue condition that has an average healing
time of 6 to 12 weeks.
10
After the hearing, appellant submitted a January 18, 2019 report in which Dr. Chasnis indicated that appellant
could return to work with restrictions on January 21, 2019.

4

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.11 In general the term disability under FECA means incapacity
because of injury in employment to earn the wages which the employee was receiving at the time
of such injury.12 This meaning, for brevity, is expressed as disability for work.13
The medical evidence required to establish a causal relationship between a claimed period
of disability and an employment injury is rationalized medical opinion evidence. The opinion of
the physician must be based on a complete factual and medical background of the claimant, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.14
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish disability for
the periods March 8 to 10 and March 16 to 30, 2018 causally related to his accepted May 24, 2017
employment injury.
Appellant submitted an undated note containing an illegible signature which indicated that
he could return to work on March 28, 2018 with restrictions of no use of his left arm for three days.
This report is of no probative value with respect to his disability claim because there is no
indication that it was signed by a physician within the meaning of FECA. The Board has held that
a medical report may not be considered as probative medical evidence if there is no indication that
the person completing the report qualifies as a physician as defined in 5 U.S.C. § 8101(2) and
reports lacking proper identification do not constitute probative medical evidence.15 Therefore,
this report does not establish appellant’s disability claim.16

11

S.W., Docket No. 18-1529 (issued April 19, 2019); J.F., Docket No. 09-1061 (issued November 17, 2009).

12

See 20 C.F.R. § 10.5(f).

13

See S.W., supra note 11. See also A.M., Docket No. 09-1895 (issued April 23, 2010); Roberta L. Kaaumoana,
54 ECAB 150 (2002).
14

E.J., Docket No. 09-1481 (issued February 19, 2010).

15

C.B., Docket No. 09-2027 (issued May 12, 2010).

16

Id. Appellant also submitted several reports of Dr. Kaldy and Dr. Chasnis concerning disability, but none of
these reports addressed the claimed period of disability in the present case, i.e., March 8 to 10 and March 16 to
30, 2018.

5

As the medical evidence of record does not contain a rationalized opinion establishing causal
relationship between appellant’s accepted May 24, 2017 employment injury and the claimed periods
of disability, the Board finds that appellant has not met his burden of proof.
LEGAL PRECEDENT -- ISSUE 2
Where an employee claims that, a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.17 The medical evidence required to establish causal
relationship between a claimed period of disability or specific condition and an employment injury
is rationalized medical opinion evidence. The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.18
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met his burden of proof to establish that the
acceptance of his claim should be expanded to include a left shoulder condition causally related to
his accepted May 24, 2017 employment injury.
Appellant submitted a May 22, 2018 report in which Dr. Kaldy indicated that his “left
shoulder pain correlates directly with the left upper back/thoracic strain.” Dr. Kaldy noted that,
although the complaint of left shoulder pain was not documented until later in July 24, 2017, she
believed that the pain was “the result of radiating pain from the left upper back musculature injury”
and that both complaints should be treated as one injury that occurred on May 24, 2017.
The Board finds that Dr. Kaldy’s May 22, 2018 report is of limited probative value with
respect to appellant’s claim for expansion of the accepted conditions because she did not provide
adequate medical rationale in support of her opinion on causal relationship. Such medical rationale
is especially necessary in the present case because appellant did not report to his physicians that
he had left shoulder pain until more than two months after the accepted May 24, 2017 employment
injury. Dr. Kaldy did not describe the May 24, 2017 employment injury in any detail or explain
the mechanism through which it could have caused a left shoulder strain. She noted that pain
radiated into appellant’s left shoulder from the muscles in the area of his accepted thoracic sprain.
However, this observation does not elucidate the precise nature of any specific injury to the left
shoulder and the Board has held that pain localized in a given body part is not, in and of itself, a
valid diagnosis.19 The Board has further held that a medical report is of limited probative value on
the issue of causal relationship if it contains a conclusion regarding causal relationship which is
17

C.S., Docket No. 17-1686 (issued February 5, 2019); Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

18

See supra note 14.

19

See F.U., Docket No. 18-0078 (issued June 6, 2018). The record also contains a July 24, 2017 report in which
Dr. Kaldy listed the date of injury as May 24, 2017 and diagnosed thoracic strain and left shoulder strain. However,
she did not provide an explanation for her ostensible opinion that the left shoulder strain was related to the May 24,
2017 employment injury.

6

unsupported by medical rationale.20 Therefore, Dr. Kaldy’s May 22, 2018 report is insufficient to
establish appellant’s claim for expansion of the accepted conditions.21
The case record also contains several other reports dated beginning in late 2017 which
contain a diagnosis of left shoulder strain, including those of Dr. Roberson and Dr. Brezicki.
However, these reports are of no probative value with respect to appellant’s claim for expansion of
the accepted conditions because Dr. Roberson and Dr. Brezicki did not provide an opinion on the
cause of this diagnosis. The Board has held that medical evidence that does not offer an opinion
regarding the cause of an employee’s condition/disability is of no probative value on the issue of
causal relationship.22 Therefore, these reports are insufficient to establish appellant’s claim for
expansion of the accepted conditions.23
As the medical evidence of record does not contain a rationalized opinion establishing causal
relationship between appellant’s accepted May 24, 2017 employment injury and a left shoulder
condition, the Board finds that he has not met his burden of proof with respect to his claim for
expansion of the accepted conditions.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish disability for
the periods March 8 to 10 and March 16 to 30, 2018 causally related to his accepted May 24, 2017
employment injury. The Board further finds that he has not met his burden of proof to establish
that the acceptance of his claim should be expanded to include a left shoulder condition causally
related to his accepted May 24, 2017 employment injury.

20

L.G., Docket No. 19-0142 (issued August 8, 2019); C.M., Docket No. 14-0088 (issued April 18, 2014).

21

Id.

22

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

23

Id. The Board notes that the case record contains a December 17, 2018 report of Dr. Jaffe, an OWCP referral
physician who was asked to provide an opinion regarding whether appellant continued to have residuals of his May 24,
2017 employment injury at the time of the referral in late-2018. Dr. Jaffe was not specifically asked to comment on
the cause of appellant’s claimed disability in March 2018 or to indicate whether appellant sustained any conditions
other than a thoracic sprain causally related to the May 24, 2017 employment injury.

7

ORDER
IT IS HEREBY ORDERED THAT the March 14 and January 29, 2019 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: November 8, 2019
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

